DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendments filed October 31, 2022.
Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive. 
Applicant argues Kwak does not disclose "transmitting a control message indicating a capability of the UE to operate in a full duplex mode on a single carrier in 
an unpaired radio frequency spectrum." Instead, Kwak only generally describes a capability indication (the "UECapabilitylnformation message") that "transfer[s] one or more wireless device radio access capability information requested by the base station." There is little indication of what the "capability information" is, much less that such information includes "a capability of the UE to operate in a full duplex mode on a single carrier in an unpaired radio frequency spectrum." The reference instead describes "a threshold (e.g., timeDurationForQCL)" and "a set of features that the wireless device supports[,]" Kwak ¶ [0311], both of which are different than "a capability of the UE to operate in a full duplex mode on a single carrier in an unpaired radio frequency spectrum” (pages 10-11, Remarks).
	Examiner respectfully disagrees.   Applicant is focusing on para. 0311 whereas Examiner cited pars. 0207, 0209, 0277, 0311-0312 to teach the limitations argued.  Examiner pointed to “FeatureSetDownlink” as reading on the “indicating a capability” limitations.  Para. 0311 mentions a threshold in FeatureSetDownlink indicating a set of features that the wireless device supports. Para. 0312  mentions a threshold may comprise a minimum number of OFDM symbols required by the wireless device to perform a PDCCH reception with DCI.  
Para. 0207 mentions a wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD). Switching between the configured one or more BWPs may be triggered and/or be activated via DCI or an inactivity timer (e.g., BWP inactivity timer).  
Therefore, the FeatureSetDownlink which indicates DCI pertains to unpaired spectrum TDD.  TDD is taken to be full duplex mode.
 Para. 0277 mentions the BWP switching may be based on a single CC.
 Therefore, a full duplex mode is on a single carrier.
As logically follows, the prior art citations clearly map to the claim limitations "transmitting a control message indicating a capability of the UE to operate in a full duplex mode on a single carrier in an unpaired radio frequency spectrum."
Applicant argues Kwak  does not disclose "receiving, from a base station, control signaling indicating a default bandwidth part associated with the full duplex mode or a half-duplex mode based at least in part on the control message." Though ¶ [0207] describes switching from "an active BWP of the serving cell to a default BWP," there is no description of the default BWP being indicated in any control signaling that is analogous to the claim features. Kwak ¶ [0207]. Instead, the reference describes that "[a] base station may configure a wireless device with one or more BWPs." Kwak ¶ [0207]. However, Kwak fails to describe any characteristics of such BWPs that are configured by the base station. Further, the signaling described in the cited portion of Kwak is not "based at least in part on the control message" as there is no basis, trigger, or other element upon which the signaling in Kwak may be based, let alone the control signaling that is not found in the Kwak reference for at least the reasons described herein (pages 11-12, Remarks).
Examiner respectfully disagrees.  Para. 0207 discloses switching between the configured one or more BWPs may be triggered and/or be activated via DCI or an inactivity timer (e.g., BWP inactivity timer). An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP.
Hence, the DCI is what triggers the switching of an active BWP to a default BWP, as either a DCI or inactivity timer may be used for switching.  
As further support, Examiner also directs Applicant to para. 0405, which states the wireless device may receive, after an expiry of the BWP activation time window, a downlink control information (DCI) via the second BWP. The wireless device may receive a second DCI that indicates to switch from the first BWP to the second BWP as the active BWP. The switching from the first BWP to the second BWP as the active BWP may be based on an expiry of a BWP inactivity timer. The second BWP may be a default BWP. 
As is evident, BWP is switched from the first to the second BWP after receipt of a second DCI.  It is clearly stated that the second BWP may be a default BWP.  
Applicant argues the previously rejected dependent claims are allowable by virtue of the independent claims being allowable (pages 12-13, Remarks).
Examiner respectfully disagrees, as he has demonstrated that Kwak reads on the limitations of the independent claims, and Examiner maintains all previous rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 9, 11, 18-19, 21, 23, 25-26, 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2021/0184824 A1 to Kwak et al. (“Kwak”).
As to claim 1, Kwak discloses a method for wireless communications at a user equipment (UE) (para. 0207), comprising: transmitting a control message indicating a capability of the UE to operate in a full duplex mode on a single carrier in an unpaired radio frequency spectrum (para., 0207, 0209, 0277, 0311-0312, UECapabilityInformation message, i.e. control message, with FeatureSetDownlink indicating a set of features that the wireless device supports for DCI, and pertains to unpaired spectrum, where in TDD a DL/UL BWP pair may be active at a time (i.e. TDD is full duplex), and BWP switching is based on single CC); receiving, from a base station, control signaling indicating a default bandwidth part associated with the full duplex mode or a half-duplex mode based at least in part on the control message (para. 0207, A base station may configure a wireless device with one or more BWPs; Switching between the configured one or more BWPs may be triggered and/or be activated via DCI (i.e. this occurs after UECapabilityInformation for supporting DCI is received)…switch…to a default BWP; TDD, i.e. DCI reads on control signaling, and this indicates the TDD switching to default BWP, which is full duplex); and communicating, based at least in part on expiration of an inactivity timer associated with an active bandwidth part, with the base station using the default bandwidth part in accordance with the full duplex mode or the half-duplex mode (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 3, Kwak further discloses the method of claim 1, wherein receiving the control signaling comprises: receiving the control signaling indicating the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part for operation in the full duplex mode (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 5, Kwak further discloses the method of claim 1, wherein the control signaling configures the UE to operate in one of the half-duplex mode or the full duplex mode upon expiration of the inactivity timer (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD) [i.e. which is full duplex mode as in claim 1]; An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 6, Kwak further discloses the method of claim 1, further comprising: receiving downlink control information via the active bandwidth part, the active bandwidth part comprising an uplink active bandwidth part or a downlink active bandwidth part (para. 0084, A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI); para. 0107, wireless device may receive downlink receptions (e.g., PDCCH or PDSCH) in a downlink BWP; ); and restarting the inactivity timer based at least in part on receiving the downlink control information via the active bandwidth part (para. 0110, The wireless device may start or restart the BWP inactivity timer, for example, if one or more conditions are satisfied. The one or more conditions may comprise at least one of:  the wireless device detects DCI indicating an active downlink BWP other than a default downlink BWP for an unpaired spectra operation; and/or the wireless device detects DCI indicating an active uplink BWP other than a default uplink BWP for an unpaired spectra operation).
As to claim 7, Kwak further discloses the method of claim 1, further comprising: communicating, prior to expiration of the inactivity timer, in the full duplex mode using the active bandwidth part, the active bandwidth part comprising an active uplink bandwidth part and an active downlink bandwidth part (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD). Switching between the configured one or more BWPs may be triggered and/or be activated via DCI or an inactivity timer (e.g., BWP inactivity timer). An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell. The default BWP may be configured by the network).
As to claim 9, Kwak further discloses the method of claim 7, wherein communicating using the default bandwidth part comprises: communicating, in the full duplex mode, using the default bandwidth part that comprises a default downlink bandwidth part that differs from the active downlink bandwidth part (para. 0207, a wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD). Switching between the configured one or more BWPs may be triggered and/or be activated via DCI or an inactivity timer (e.g., BWP inactivity timer). An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell. The default BWP may be configured by the network), and using the active uplink bandwidth part (para. 0210, . The wireless device may not monitor PDCCH on deactivated BWPs, i.e. the active BWP is used by network for PDCCH, though not monitored at wireless device).
As to claim 11, Kwak further discloses the method of claim 7, wherein communicating using the default  bandwidth part comprises: communicating, in the full duplex mode, using the default bandwidth part that comprises a default downlink bandwidth part and a default uplink bandwidth part, the default downlink bandwidth part differs from the active downlink bandwidth part and the default uplink bandwidth part differs from the active uplink bandwidth part (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD). Switching between the configured one or more BWPs may be triggered and/or be activated via DCI or an inactivity timer (e.g., BWP inactivity timer). An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell. The default BWP may be configured by the network).
As to claim 18, Kwak further discloses the method of claim 1, wherein receiving the control signaling comprises: receiving the control signaling that indicates the default bandwidth part and a default operation mode (para. 0110, The wireless device may start or restart the BWP inactivity timer, for example, if one or more conditions are satisfied; the wireless device detects DCI indicating an active downlink BWP, other than a default downlink BWP, i.e. this is indicated and operating in this is default operation mode, for an unpaired spectra operation; and/or the wireless device detects DCI indicating an active uplink BWP other than a default uplink BWP for an unpaired spectra operation); and communicating, upon expiration of the inactivity timer, in the default operation mode based at least in part on the control signaling (para. 0110, The wireless device may switch from the active downlink BWP to the default downlink BWP, for example, if the BWP inactivity timer expires).
As to claim 19, Kwak further discloses the method of claim 18, wherein the default operation mode comprises the half-duplex mode or the full duplex mode (para. 0110, unpaired spectra, i.e. full duplex as in claim 1).
As to claim 21, Kwak discloses a method for wireless communications at a base station, comprising: receiving a control message indicating a capability of a user equipment (UE) to operate in a full duplex mode on a single carrier in an unpaired radio frequency spectrum (para., 0207, 0209, 0277, 0311-0312, UECapabilityInformation message, i.e. control message, with FeatureSetDownlink indicating a set of features that the wireless device supports for DCI, and pertains to unpaired spectrum, where in TDD a DL/UL BWP pair may be active at a time (i.e. TDD is full duplex), and BWP switching is based on single CC); transmitting, to the UE, control signaling indicating a default bandwidth part associated with the full duplex mode or a half-duplex mode based at least in part on the control message (para. 0207, A base station may configure a wireless device with one or more BWPs; Switching between the configured one or more BWPs may be triggered and/or be activated via DCI (i.e. this occurs after UECapabilityInformation for supporting DCI is received)…switch…to a default BWP; TDD, i.e. DCI reads on control signaling, and this indicates the TDD switching to default BWP, which is full duplex); and communicating, based at least in part on expiration of an inactivity time period associated with an active bandwidth part, with the UE using the default bandwidth part in  accordance with the full duplex mode or the half-duplex mode  (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 23, Kwak further discloses the method of claim 21, wherein transmitting the control signaling comprises: transmitting the control signaling indicating the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part for operation in the full duplex mode (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 25, Kwak further discloses the method of claim 21, wherein the control signaling configures the UE to operate in one of the half-duplex mode or the full duplex mode upon expiration of the inactivity time period (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD) [i.e. which is full duplex mode as in claim 21]; An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 26, Kwak further discloses the method of claim 21, further comprising: communicating, prior to expiration of the inactivity time period, in the full duplex mode using the active bandwidth part, the active bandwidth part comprising an active uplink bandwidth part and an active downlink bandwidth part (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD). Switching between the configured one or more BWPs may be triggered and/or be activated via DCI or an inactivity timer (e.g., BWP inactivity timer). An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell. The default BWP may be configured by the network).
As to claim 28, Kwak further discloses the method of claim 26, wherein communicating using the default bandwidth part comprises: communicating, in the full duplex mode, using the default bandwidth part that comprises a default downlink bandwidth part that differs from the active downlink bandwidth part, and using the active uplink bandwidth part (para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 29, Kwak discloses an apparatus for wireless communications at a user equipment (UE) (fig. 15A, wireless device), comprising: a processor (fig. 15A, 1518), memory coupled with the processor (fig. 15A, 1524); and instructions stored in the memory and executable by the processor to cause the apparatus to (para. 0192, The processing system 1508 and the processing system 1518 may be associated with a memory 1514 and a memory 1524, respectively. Memory 1514 and memory 1524 (e.g., one or more non-transitory computer readable mediums) may store computer program instructions or code that may be executed by the processing system 1508 and/or the processing system 1518, respectively, to carry out one or more of the functionalities (e.g., one or more functionalities described herein and other functionalities of general computers, processors, memories, and/or other peripherals): transmit a control message indicating a capability of the UE to operate in a full duplex mode on a single carrier in an unpaired radio frequency spectrum (para., 0207, 0209, 0277, 0311-0312, UECapabilityInformation message, i.e. control message, with FeatureSetDownlink indicating a set of features that the wireless device supports for DCI, and pertains to unpaired spectrum, where in TDD a DL/UL BWP pair may be active at a time (i.e. TDD is full duplex), and BWP switching is based on single CC); receive, from a base station, control signaling indicating a default bandwidth part associated with the full duplex mode or a half-duplex mode based at least in part on the control message  (para. 0207, A base station may configure a wireless device with one or more BWPs; Switching between the configured one or more BWPs may be triggered and/or be activated via DCI (i.e. this occurs after UECapabilityInformation for supporting DCI is received)…switch…to a default BWP; TDD, i.e. DCI reads on control signaling, and this indicates the TDD switching to default BWP, which is full duplex); and communicate, based at least in part on expiration of an inactivity timer associated with an active bandwidth part, with the base station using the default bandwidth part in accordance with the full duplex mode or the half-duplex mode (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 30, Kwak discloses an apparatus for wireless communications at a base station (fig. 15A, base station), comprising: a processor (fig. 15A, 1508), memory coupled with the processor (fig. 15A, 1514); and instructions stored in the memory and executable by the processor to cause the apparatus to (para. 0192, The processing system 1508 and the processing system 1518 may be associated with a memory 1514 and a memory 1524, respectively. Memory 1514 and memory 1524 (e.g., one or more non-transitory computer readable mediums) may store computer program instructions or code that may be executed by the processing system 1508 and/or the processing system 1518, respectively, to carry out one or more of the functionalities (e.g., one or more functionalities described herein and other functionalities of general computers, processors, memories, and/or other peripherals): receive a control message indicating a capability of a user equipment (UE) to operate in a full duplex mode on a single carrier in an unpaired radio frequency spectrum (para., 0207, 0209, 0277, 0311-0312, UECapabilityInformation message, i.e. control message, with FeatureSetDownlink indicating a set of features that the wireless device supports for DCI, and pertains to unpaired spectrum, where in TDD a DL/UL BWP pair may be active at a time (i.e. TDD is full duplex), and BWP switching is based on single CC); transmit, to the UE, control signaling indicating a default bandwidth part associated with the full duplex mode or a half-duplex mode based at least in part on the control message (para. 0207, A base station may configure a wireless device with one or more BWPs; Switching between the configured one or more BWPs may be triggered and/or be activated via DCI (i.e. this occurs after UECapabilityInformation for supporting DCI is received)…switch…to a default BWP; TDD, i.e. DCI reads on control signaling, and this indicates the TDD switching to default BWP, which is full duplex); and communicate, based at least in part on expiration of an inactivity time period associated with an active bandwidth part, with the UE using the default bandwidth part in accordance with the full duplex mode or the half-duplex mode (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, 8, 13-17, 22, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0184824 A1 to Kwak et al. (“Kwak”) in view of U.S. Publication No. 2019/0124558 A1 to Ang et al. (“Ang”).
As to claim 2, Kwak further discloses method of claim 1, wherein receiving the control signaling comprises: receiving the control signaling indicating the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part (para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell)).
Kwak does not expressly disclose for operation in the half-duplex mode.
	Ang discloses a default BWP which is used in half-duplex communications (para. 0066, 0069), and the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 4, Kwak further discloses the method of claim 1, wherein receiving the control signaling comprises: receiving the control signaling indicating a second default uplink bandwidth part and a second default downlink bandwidth part for operation in the full duplex mode (para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
	Kwak does not expressly disclose indicating the default bandwidth part that comprises a first default uplink bandwidth part and a first default downlink bandwidth part for operation in the half-duplex mode.
Ang discloses a default BWP which is used in half-duplex communications (para. 0066, 0069), and the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 8, Kwak does not expressly disclose the method of claim 7, wherein communicating using the default bandwidth part comprises: communicating, in the half-duplex mode, using the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part, the default uplink bandwidth part differs from the active uplink bandwidth part and the default downlink bandwidth part differs from the active downlink bandwidth part.
Ang discloses a default BWP which is used in half-duplex communications (para. 0066, 0069), and the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058).  Further, System 100 may also support zero BWP that may be configured as a default downlink BWP on a secondary cell. In some examples, the zero BWP may not be allowed to be configured as a first active BWP on a secondary cell (para. 0067), i.e. they differ.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 13, Kwak does not expressly disclose the method of claim 1, further comprising: communicating, prior to expiration of the inactivity timer, in the half-duplex mode using the active bandwidth part, the active bandwidth part comprising an active uplink bandwidth part and an active downlink bandwidth part.
	Ang discloses some UEs 115 may be configured to employ operating modes that reduce power consumption, such as half-duplex communications (e.g., a mode that supports one-way communication via transmission or reception, but not transmission and reception simultaneously). In some examples half-duplex communications may be performed at a reduced peak rate (para. 0069), and in the case of using a BWP timer expiration, after the timer expires UE 215 may automatically switch to a default BWP (para. 0129).  Further, the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058). Moreover, in some cases, system may support scheduling DCI with zero assignment for active downlink and/or uplink BWP switching (para. 0067).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 14, Kwak does not expressly disclose the method of claim 13, wherein communicating using the default bandwidth part comprises: communicating, in the half-duplex mode, using the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part, the default uplink bandwidth part differs from the active uplink bandwidth part and the default downlink bandwidth part differs from the active downlink bandwidth part.
Ang discloses some UEs 115 may be configured to employ operating modes that reduce power consumption, such as half-duplex communications (e.g., a mode that supports one-way communication via transmission or reception, but not transmission and reception simultaneously). In some examples half-duplex communications may be performed at a reduced peak rate (para. 0069), and in the case of using a BWP timer expiration, after the timer expires UE 215 may automatically switch to a default BWP (para. 0129).  Further, the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058). Moreover, in some cases, system may support scheduling DCI with zero assignment for active downlink and/or uplink BWP switching (para. 0067).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 15, Kwak and Ang further disclose the method of claim 13, wherein communicating using the default bandwidth part comprises: communicating, in the full duplex mode, using the default bandwidth part that comprises a default downlink bandwidth part, the default downlink bandwidth part differs from the active downlink bandwidth part (Kwak, para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell)).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 13 applies.
As to claim 16, Kwak and Ang further disclose the method of claim 15, wherein communicating using the default bandwidth part comprises: communicating, in the full duplex mode, using the default bandwidth part that comprises a default uplink bandwidth part, the default uplink bandwidth part differs from the active uplink bandwidth part (Kwak, para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 15 applies.
As to claim 17, Kwak further discloses  the method of claim 1, wherein receiving the control signaling comprises: receiving the control signaling that indicates the default bandwidth part that comprises the default bandwidth part that includes a second default bandwidth part associated with the full duplex mode (Kwak, para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD), i.e. as in claim 1 TDD is full duplex, and indication of switching to default); and communicating, upon expiration of the inactivity timer, in one of the half- duplex mode or the full duplex mode subsequent to expiration of the inactivity timer based at least in part on the control signaling (Kwak, para. 0110, The wireless device may start or restart the BWP inactivity timer, for example, if one or more conditions are satisfied; the wireless device detects DCI indicating an active downlink BWP, other than a default downlink BWP, i.e. this is indicated and operating in this is default operation mode, for an unpaired spectra operation; and/or the wireless device detects DCI indicating an active uplink BWP other than a default uplink BWP for an unpaired spectra operation).
Kwak does not expressly disclose receiving the control signaling that indicates the default bandwidth part that comprises a first default bandwidth part associated with the half-duplex mode.
Ang discloses some UEs 115 may be configured to employ operating modes that reduce power consumption, such as half-duplex communications (e.g., a mode that supports one-way communication via transmission or reception, but not transmission and reception simultaneously). In some examples half-duplex communications may be performed at a reduced peak rate (para. 0069), and in the case of using a BWP timer expiration, after the timer expires UE 215 may automatically switch to a default BWP (para. 0129).  Further, the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058). Moreover, in some cases, system may support scheduling DCI with zero assignment for active downlink and/or uplink BWP switching (para. 0067), i.e. switching indicates to the default BWP.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 22, Kwak does not expressly disclose the method of claim 21, wherein transmitting the control signaling comprises: transmitting the control signaling indicating the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part for operation in the half-duplex mode.
Ang discloses some UEs 115 may be configured to employ operating modes that reduce power consumption, such as half-duplex communications (e.g., a mode that supports one-way communication via transmission or reception, but not transmission and reception simultaneously). In some examples half-duplex communications may be performed at a reduced peak rate (para. 0069), and in the case of using a BWP timer expiration, after the timer expires UE 215 may automatically switch to a default BWP (para. 0129).  Further, the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058). Moreover, in some cases, system may support scheduling DCI with zero assignment for active downlink and/or uplink BWP switching (para. 0067), i.e. switching indicates to the default BWP.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 24, Kwak further discloses the method of claim 21, wherein transmitting the control signaling comprises: transmitting the control signaling indicating and a second default uplink bandwidth part and a second default downlink bandwidth part for operation in the full duplex mode (para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
	Kwak does not expressly disclose indicating the default bandwidth part that comprises a first default uplink bandwidth part and a first default downlink bandwidth part for operation in the half-duplex mode.
Ang discloses some UEs 115 may be configured to employ operating modes that reduce power consumption, such as half-duplex communications (e.g., a mode that supports one-way communication via transmission or reception, but not transmission and reception simultaneously). In some examples half-duplex communications may be performed at a reduced peak rate (para. 0069), and in the case of using a BWP timer expiration, after the timer expires UE 215 may automatically switch to a default BWP (para. 0129).  Further, the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058). Moreover, in some cases, system may support scheduling DCI with zero assignment for active downlink and/or uplink BWP switching (para. 0067), i.e. switching indicates to the default BWP.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 27, Kwak does not expressly disclose the method of claim 26, wherein communicating using the default bandwidth part comprises: communicating, in the half-duplex mode, using the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part, the default uplink bandwidth part differs from the active uplink bandwidth part and the default downlink  bandwidth part differs from the active downlink bandwidth part.
Ang discloses some UEs 115 may be configured to employ operating modes that reduce power consumption, such as half-duplex communications (e.g., a mode that supports one-way communication via transmission or reception, but not transmission and reception simultaneously). In some examples half-duplex communications may be performed at a reduced peak rate (para. 0069), and in the case of using a BWP timer expiration, after the timer expires UE 215 may automatically switch to a default BWP (para. 0129).  Further, the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058). Moreover, in some cases, system may support scheduling DCI with zero assignment for active downlink and/or uplink BWP switching (para. 0067).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0184824 A1 to Kwak et al. (“Kwak”) in view of U.S. Publication No. 2015/0085718 A1 to Chen et al. (“Chen”).
As to claim 20, Kwak does not expressly disclose the method of claim 1, wherein the full duplex mode comprises a frequency division duplexing mode and the half-duplex mode comprises a time division duplexing mode, the frequency division duplexing mode associated with an uplink portion and a downlink portion of the single carrier having overlapping frequency resources or separate frequency resources.
Chen discloses at para. 0070, TDD-FDD joint operation may allow UEs 115 supporting FDD and TDD CA operation to access both FDD and TDD CCs using CA or in single CC mode.  Further, when an FDD component carrier (CC) is designated as the primary component carrier (PCC), UEs with full-duplex capabilities may be needed (para. 0072).  Even more, Implicit signaling to a half-duplex UE may involve indicating that the half-duplex UE(s) use the TDD UL/DL configuration of a TDD CC of its CCs as the reference subframe configuration (para. 0102).  Regarding FDD, DL subframes non-suable for UL transmissions (para. 0086, 0087), i.e. separate frequency resources.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate communications as taught by Chen into the invention of Kwak.  The suggestion/motivation would have been to include multi-carrier communication in which TDD and FDD is involved (Chen, para. 0006).  Including communications as taught by Chen into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chen.
Allowable Subject Matter
Claims 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463